



logoa03.jpg [logoa03.jpg]


EXECUTIVE EMPLOYMENT AGREEMENT
On October 4, 2018 (“the Effective Date”), William D. Muir, Jr., an individual
(“Executive”), and Electronics For Imaging, Inc., (“the Company”), hereby enter
into an Executive Employment Agreement (the “Agreement”).
1.Position.
Executive will be employed as Chief Executive Officer, effective October 15,
2018. Executive and the Company may mutually agree to change Executive’s
position(s) or title(s), and the Company may from time to time alter (so long as
any such change is consistent with Executive’s position) Executive’s duties,
responsibilities or functions. Effective October 15, 2018, Executive shall be
appointed to the Company’s Board of Directors.
2.Primary Duties.
Executive will perform such duties and functions as are generally associated
with the position of Chief Executive Officer as well as such other specific
duties and functions that are reasonably assigned to him from time to time by
the Company’s Board of Directors.
3.Base Salary.
Beginning on the Effective Date, Executive will receive an annual base salary of
$620,000, which will be paid in accordance with the Company’s regular payroll
practices, and which will be subject to withholding required by law. Thereafter,
Executive’s annual base salary will be reviewed periodically to determine
whether, in the Company’s sole discretion, Executive’s base salary should be
changed but in no event shall it be decreased below $620,000.
4.Management Bonus Program.
Beginning on the Effective Date, Executive will be eligible to participate in
the Company’s annual management bonus program for executives under which he will
be eligible to receive a bonus based on a percentage of his annual base salary
and the achievement of performance targets established by the Company at the
beginning of the year. The award and payment of the executive bonus will be
governed by the terms of the applicable management bonus program. The Company
shall have the sole discretion to change or eliminate its management bonus
program applicable to each year, to determine whether Executive is entitled to
any such bonus and to determine the amount of any such bonus (which
determination will be consistent with any performance targets and the terms of
the management bonus program as in effect for that year). Except as provided in
Section 10.a, if Executive’s employment terminates for any reason prior to the
end of the calendar year, Executive’s entitlement to any portion of


___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 1 of 23



--------------------------------------------------------------------------------





the executive bonus or commission for that year will be determined pursuant to
the then applicable management bonus program.
5.Executive Benefits.
Executive will be eligible to participate in any employee benefit plans or
programs as in effect from time to time, including but not limited to group
medical benefits and 401(k) plan, maintained or established by the Company to
the same extent as other employees at Executive’s level within the Company,
subject to the generally applicable terms and conditions of the plan or program
in question and the determination of any person or committee administering such
plan or program.
If Executive becomes entitled to any Severance Pay or Change of Control
Severance Pay (as defined in section 10.a), the Company shall (i) continue to
fully subsidize Executive’s health insurance coverage under Part 6 of Title I of
ERISA (“COBRA”) for the lesser of (x) the period of COBRA continuation coverage
applicable to the Executive, or (y) the duration of the Severance Pay or Change
of Control Severance Pay and (ii) provide outplacement services to the Executive
for a minimum of one (1) week of onsite counseling and ninety (90) days of
counseling follow-ups (subject to a maximum of $35,000).
The Company will pay or reimburse Executive for his reasonable costs to maintain
or lease an automobile for the first six (6) months of his employment with the
Company.
6.Equity.
Executive may periodically be granted equity awards based on his performance.
7.Hire-On Compensation
Executive will have the hire-on compensation incentives set forth on Exhibit A
to this Agreement, incorporated herein by this reference.
8.Other Obligations.
Executive will be subject to and agrees to adhere to all policies and procedures
of the Company, as amended from time to time, applicable to Executive’s position
or level within the Company. Executive’s employment agreement is conditioned
upon Executive’s faithful observance of the Company’s Employment, Confidential
Information and Invention Assignment Agreement (the “Confidential Information
Agreement”), a copy of which is attached.
9.At-Will Employment.
Executive’s employment with the Company is for no specified duration and is
at-will. Either Executive or the Company may terminate Executive’s employment or
the terms of his employment at any time and for any reason, with or without
cause and with or without notice. The at-will nature of Executive’s employment
with the Company may be altered only in writing expressly so stating signed by
the Company’s Board. However, as described in this Agreement, Executive may be
entitled to severance benefits or other entitlements depending upon the
circumstances of the termination of Executive’s employment.


___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 2 of 23



--------------------------------------------------------------------------------





10.Termination of Employment.
a.
Termination Before and After a Change of Control Without Cause or By Executive
for Good Reason or for Good Reason Outside of a Change of Control.

(i)
Termination Before or More than 24 Months After a Change of Control by the
Company Without Cause or by the Executive for Good Reason Outside of a Change of
Control. If, before a Change of Control (as defined in section 10(f)) or more
than 24 months after a Change of Control, the Company terminates Executive’s
employment Without Cause (as defined in section 10.d) or Executive voluntarily
terminates his employment for Good Reason Outside of a Change of Control (as
defined in section 10(f)), upon the date the termination of Executive’s
employment constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h) (a “Separation from Service”), the
Executive shall be entitled to the following: (i) an amount equal to (A)
twenty-four (24) months of his then-existing base salary (but in all events if
Executive has resigned for Good Reason Outside of a Change of Control, no less
than the base salary immediately prior to the reduction giving rise to the right
to resign for such Good Reason with $620,000 being at all times the minimum base
salary for purposes of this Section 10.a(i)), plus (B) to the extent unpaid as
of the date of termination, the Relocation Bonus, plus (C) an amount equal to
the bonus the Executive would have earned had he been employed by the Company at
the end of the calendar year in which such Separation from Service occurred with
such amount determined in accordance with the management bonus plan as in effect
for that year and taking into account Executive’s target bonus opportunity for
that year and the amount of the bonus that would have been payable based on
actual Company performance for that year (and if the Company settles such
bonuses in equity but Executive has not been awarded such equity, taking into
account the amount the cash bonus that would have been payable before conversion
into equity) multiplied by a fraction (x) the numerator of which is the number
of completed months in that year through the date of such Separation from
Service, and (y) the denominator of which is twelve (12) (the “Current Bonus,”)
(in total, the “Severance Pay”), (ii) unless the applicable award agreement
provides more favorable vesting terms, the equity acceleration or extension of
vesting benefits, as the case may be, described below in this Section 10.a(i).

In such circumstances, in addition to Executive’s equity awards (such as
Restricted Stock Awards, Restricted Stock Units and the like) and stock options
that were granted by the Company and vested immediately prior to such
termination, the vesting of any portions of the “One-Year Award” and the
“Three-Year Award” (as described in Exhibit A hereto) granted by the Company to
Executive as part of his Hire-On Compensation that are outstanding and otherwise
unvested immediately prior to such termination shall accelerate and become fully
vested and nonforfeitable as of the date of termination. Vesting of the Share
Price Performance-based Award (as described on Exhibit A hereto) for any portion
of the award as to which the applicable per-share closing price condition was


___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 3 of 23



--------------------------------------------------------------------------------





satisfied while Executive was employed by the Company and prior to the First
Vesting Date as set forth on Exhibit A.
In addition, the vesting of any other equity awards and options that were
granted by the Company to Executive and are outstanding and otherwise unvested
immediately prior to such termination and are subject to only time-based (as
opposed to performance-based) vesting conditions shall accelerate and become
immediately vested and exercisable by the Executive or the Executive’s estate,
as follows: (i) as to any vesting date applicable to any such award that is
scheduled to occur on or before the date that is six (6) months following such
termination, the portion of the award scheduled to vest on that vesting date
shall accelerate and become fully vested and nonforfeitable as of the date of
termination; and (ii) as to the first vesting date (if any) applicable to any
such award that is scheduled to occur after the date that is six (6) months
following such termination, a pro-rata portion (determined as described in the
following sentence) of the portion of the award scheduled to vest on that
vesting date shall accelerate and become fully vested and nonforfeitable as of
the date of termination. For purposes of clause (ii) of the preceding sentence,
the pro-rata portion shall be a fraction (not greater than one) where the
numerator is the portion of the applicable vesting period (measured commencing
with immediately preceding vesting date under the award or, if none, the date of
grant of the award, through and including the applicable scheduled vesting date
in question) that Executive would have been employed with the Company had his
date of termination been six (6) months after his actual date of termination,
and the denominator of which is the total number of months in the applicable
vesting period (as so measured).
In addition, as to any equity awards and options that were granted by the
Company to Executive and are outstanding and otherwise unvested immediately
prior such termination and are subject to performance-based vesting conditions
measured by the average per-share closing price of the Company’s common stock,
vesting of such awards shall be extended and the share price shall continue to
be measured as if the Executive had remained continuously employed for a period
of six (6) months following such termination (with any time-based vesting
requirement deemed fully-satisfied as to any such stock price-based vesting
condition that is satisfied on or before the end of such six (6) month period).
In addition, as to any other equity awards and options that were granted by the
Company to Executive and are outstanding and otherwise unvested immediately
prior to such termination and are subject to any other performance-based vesting
conditions, such awards shall continue to remain outstanding and unvested
through the Determination Date or equivalent, as the case may be, and shall vest
and become exercisable by the Executive or the Executive’s estate upon the
review of the performance goals and confirmation that the vesting conditions
have been satisfied (the “Determination Date”) by the Company or authorized
committee, as the case may be, with the number of shares underlying such award
or options vesting as determined by the Company or such committee, multiplied


___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 4 of 23



--------------------------------------------------------------------------------





by a fraction (x) the numerator of which is the number of completed months in
that year through the date of such Separation from Service plus six (6) but
under no circumstances shall the numerator exceed twelve (12), and (y) the
denominator of which is twelve (12); provided, however, that any options vested
on such Determination Date shall remain exercisable for the earlier of the
period prescribed in the Executive’s applicable stock option agreement or the
expiration of its term; provided further, that should the term of any option
occur prior to the Determination Date, such option shall terminate according to
its term; and provided further that in the event of a Change of Control (as
defined in section 10.f hereto) occurring between the date of termination of
employment and the Determination Date, the Company or its successor shall have
the right to terminate such equity awards and options provided that they are
accelerated or settled in connection with such event in accordance with the
applicable award agreement and Company equity incentive plan under which they
were granted.
The Severance Pay other than the Current Bonus amount will be paid in a lump sum
payment on the date that is sixty (60) days following the Executive’s Separation
from Service, and the Current Bonus portion of Executive’s Severance Pay, if
any, shall be payable following the Company’s determination with regard to
whether the performance targets in respect of such bonus have been attained and
in any event no later than two and one half (2-1/2) months following the
calendar year in which Executive terminates employment. The Company is not
obligated to pay the Severance Pay and accelerate the vesting of Executive’s
options and other equity awards unless the Executive signs and delivers to the
Company’s Chief Executive Officer or President (within twenty-one (21) days
after the date of Executive’s termination of employment) a “Separation Agreement
and Full Release Of All Claims” in the form attached hereto as Exhibit B (with
such changes to such form as may be made by the Company and communicated to
Executive based on changes in applicable law) and the release becomes
irrevocable.
(ii)
Termination On or After Change of Control by the Company Without Cause or by the
Executive for Good Reason. If on, or within twenty-four (24) months following, a
Change of Control (as defined in section 10.f), Executive’s employment with the
Company is terminated by the Company Without Cause or is voluntarily terminated
by Executive for Good Reason (as defined in section 10.e), upon the date that
the termination of Executive’s employment constitutes a Separation from Service,
Executive will receive the following: (i) an amount equal to (A) thirty-six (36)
months of base salary (but in all events if Executive has resigned for Good
Reason, no less than the base salary immediately prior to the reduction giving
rise to the right to resign for such Good Reason), plus (B) to the extent unpaid
as of the date of termination, the Relocation Bonus, plus (C) the bonus the
Executive would have earned had he been employed by the Company at the end of
the calendar year (and as if 100% of the performance targets, if any, were
attained and based on his target bonus opportunity), with the amounts described
in both (A) and (B) payable in a lump sum on the date that is sixty (60)



___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 5 of 23



--------------------------------------------------------------------------------





days following the Executive’s Separation from Service, (ii) in addition to
Executive’s stock options that were vested immediately prior to such
termination, the vesting of additional options shall accelerate in full and
become exercisable by the Executive or the Executive’s representative, as the
case may be, and such Stock Options shall be exercisable until the earlier of
either: (a) one (1) year from the termination date or (b) the date the stock
options would have expired pursuant to their original terms on the date of grant
or been terminated in connection with a Change of Control or similar event, and
(iii) in addition to Executive’s equity awards other than options (such as
Restricted Stock Awards, Restricted Stock Units and the like) that were vested
immediately prior to such termination, all of the Executive’s other equity
awards shall become fully vested and nonforfeitable as of the date of
termination (assuming the maximum level of performance in the case of any such
outstanding equity awards with performance-based vesting conditions). This
obligation to pay Executive the Change of Control Severance Pay will be binding
on the successor entity following the Change of Control, but shall remain an
obligation of the Company if the successor entity fails to discharge it;
provided, however, the Company is not obligated to pay the Change of Control
Severance Pay and accelerate the vesting of Executive’s options and other equity
awards in the event of a Change of Control unless the Executive signs and
delivers to the Company’s Chief Executive Officer or President (within
twenty-one (21) days after the date of Executive’s termination of employment) a
“Separation Agreement and Full Release Of All Claims” in the form attached
hereto as Exhibit B (with such changes to such form as may be made by the
Company and communicated to Executive based on changes in applicable law) and
the release becomes irrevocable.
(iii)
Section 409A Delay. Notwithstanding any provision to the contrary in the
Agreement, if Executive is deemed by the Company at the time of his Separation
from Service to be a “specified employee” (within the meaning of Section 409A of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), and regulations
promulgated thereunder), to the extent delayed commencement of any portion of
the termination benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination benefits
shall not be provided to Executive prior to the earlier of (A) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (B) the date of Executive’s death. Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to this Section 10.a.iv shall be paid in a lump sum
to Executive, and any remaining payments due under the Agreement shall be paid
as otherwise provided herein.

b.
All Terminations. For any termination of employment, Executive will (i) receive
the base salary through the date of termination of employment (to the extent not
theretofore paid), reimbursement of any unreimbursed relocation and/or business
expenses (to the extent otherwise reimbursable pursuant to the terms hereof),
and any otherwise accrued, vested



___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 6 of 23



--------------------------------------------------------------------------------





and unpaid Company benefits as of the date of termination (to be paid in
accordance with the terms of the applicable benefit plan), (ii) receive any
equity awards that were vested on or before the date of termination (payable or
exercisable in accordance with this Agreement and the applicable award
agreement), (iii) for any termination other than for Cause, receive the earned
but unpaid annual bonus for any performance period which has ended prior to the
date of termination and (iv) except as otherwise expressly provided in this
Agreement or any other agreement between the parties, Executive shall not be
entitled to any other compensation or benefits (including, without limitation,
accelerated vesting of stock options) from the Company except to the extent
provided under the applicable stock option agreements(s) or as may be required
by law (for example, “COBRA” coverage under Section 4980B of the Code). For
clarity, Executive shall not be entitled to benefits under any severance plan or
policy of the Company in circumstances that trigger severance benefits for
Executive under this Agreement. Similarly, there is to be no duplication of
benefits (for example, if 6 months of accelerated vesting of an equity award is
provided for in the circumstances of a particular termination pursuant to this
Agreement, and the applicable award agreement also provides for 6 months of
accelerated vesting in those circumstances, Executive is entitled to the
provision that results in the greatest benefit for him but not both provisions).
c.
Cause. For all purposes under this Agreement, a termination for “Cause” shall
mean a good faith determination by a majority of the disinterested directors of
the Company’s Board of Directors that the Executive’s employment with the
Company is terminated for any of the following reasons: (i) the Executive’s
willful act of fraud, embezzlement, dishonesty or other misconduct; (ii) the
Executive’s willful failure to perform his duties to the Company, failure to
follow Company policies as set forth in writing from time to time, or failure to
follow the legal directives of the Company (other than failure to meet
performance goals, objectives or measures), that is not corrected within thirty
(30) days following written notice thereof to the Executive by the Executive’s
supervisor or the Company’s Chief Executive Officer, such notice to state with
specificity the nature of the failure; (iii) the Executive’s material
misappropriation of any material asset of the Company; (iv) the Executive
conviction of, or a plea of “Guilty” or “No Contest” to a felony; (v)
Executive’s use of alcohol or drugs so as to interfere with the performance of
his duties; (vi) the Executive’s willful unauthorized use or disclosure of any
proprietary information, customer lists or trade secrets of the Company or its
affiliates or a breach by Executive of confidentiality agreement(s) with the
Company; (vii) conduct which, in the Company’s determination, is a material
violation of Executive’s fiduciary obligations to the Company; or (viii)
intentional material damage to any property of the Company.

d.
Without Cause. For all purposes under this Agreement, a termination of the
Executive’s employment by the Company “Without Cause” shall mean a termination
by the Company in the absence of “Cause”, as defined above.

e.
Good Reason. For all purposes under this Agreement, “Good Reason” for the
Executive’s resignation will exist if he provides notice to the Company, unless
otherwise agreed to in writing by the Executive or at Executive’s direction,
within 60 days after the initial occurrence of any of the following that is not
corrected within thirty (30) days



___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 7 of 23



--------------------------------------------------------------------------------





following written notice thereof to the Company by the Executive such notice to
state with specificity the nature of the failure and the Executive resigns for
such Good Reason event no later than 30 days after the end of the Company’s cure
period: (i) any reduction in his Base Salary in effect immediately prior to the
Change in Control or target bonus below 130% (excluding any voluntary
reductions); (ii) any material reduction in his benefits, including the
termination of this Agreement by the Company without the written consent of the
Executive; (iii) a change in his position with the Company or successor company
that materially reduces his duties and responsibilities, including without
limitation, his removal as Chief Executive Officer, the Company’s failure
(assuming the Executive is then able and willing to continue to serve on the
Company’s Board of Directors) to nominate him for election as a member of the
Company’s Board of Directors in connection with a scheduled expiration of his
term in office as a member of the Company’s Board of Directors, his failure to
report directly and solely to the Company’s Board of Directors, or his failure
to be the senior-most executive officer of the Company (or any successor,
including the ultimate parent); (iv) a material office relocation of more 30
miles further from the Executive’s primary residence; or (v) any other material
breach by the Company of its obligations to the Executive under this Agreement.
f.
Good Reason Outside of a Change of Control. For all purposes under this
Agreement, “Good Reason Outside of a Change of Control” for the Executive’s
resignation will exist if he provides notice to resigned from employment with
the Company, unless otherwise agreed to in writing by the Executive or at his
direction, within 60 days after the initial occurrence of any of the following
that is not corrected within thirty (30) days following written notice thereof
to the Company by the Executive such notice to state with specificity the nature
of the failure and the Executive resigns for such Good Reason event no later
than 30 days after the end of the Company’s cure period: (i) any reduction in
his Base Salary below $620,000 (or its equivalent in local currency) or target
bonus below 130% (excluding any voluntary reductions); (ii) a change in his
position with the Company that materially reduces his duties and
responsibilities, including without limitation, his removal as Chief Executive
Officer, the Company’s failure (assuming the Executive is then able and willing
to continue to serve on the Company’s Board of Directors) to nominate him for
election as a member of the Company’s Board of Directors in connection with a
scheduled expiration of his term in office as a member of the Company’s Board of
Directors, his failure to report directly and solely to the Company’s Board of
Directors, or his failure to be the senior-most executive officer of the
Company; (iii) termination of this Agreement by the Company without the written
consent of the Executive pursuant to Section 14 hereto (it being understood that
the non-renewal of this Agreement (or its Term) by the Company under Section 14
below shall constitute a termination of this Agreement by the Company without
the written consent of the Executive); (iv) a material office relocation of more
60 miles further from the Executive’s primary residence; or (vi) any other
material breach by the Company of its obligations to the Executive under this
Agreement.

g.
Change of Control. For purposes of this Agreement, a “Change of Control” means
the occurrence of any of the following events:



___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 8 of 23



--------------------------------------------------------------------------------





(i)
Any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “beneficial owner” (as defined
under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or

(ii)
A change in the composition of the Board of Directors of the Company occurring
within a two-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” shall mean directors
who either (a) are directors of the Company as of the date hereof, or (b) are
elected, or nominated for election, to the Board of Directors of the Company
with the affirmative votes of at least a majority of the Incumbent directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

(iii)
(A) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (B) a plan of
complete liquidation of the Company approved by the stockholders of the Company,
or (C) the disposition by the Company (in a sale, transaction or other corporate
event, or series of related sales, transactions or related corporate events) of
all or substantially all of the Company’s assets (on a consolidated basis)
unless, in the case of a transaction or event referred to in clause (C),
immediately after such transaction the assets that are sold or otherwise
disposed of are owned by an entity that is owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the Company’s common stock immediately preceding such transaction
or event.

11.Non-Solicitation.
During the Executive’s Employment Term, Executive, directly or indirectly,
whether as an employee, owner, sole proprietor, partner, director, member,
consultant, agent, founder, co-venture or otherwise, will not engage,
participate or invest in any business activity anywhere in the world which
develops, manufactures or markets products or performs services which are
competitive with the products or services of the Company or products or services
which the Company has under development or which are the subject of active
planning. Executive is not prohibited from purchasing equities or derivatives in
any publicly traded any company.


___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 9 of 23



--------------------------------------------------------------------------------





For a period of twelve (12) months following the date the Executive ceases to be
employed with the Company for any reason (the “Restricted Period”), the
Executive will not (i) directly or indirectly through any other person induce or
attempt to induce any employee or independent contractor of the Company or any
affiliate of the Company to leave the employ or service, as applicable, of the
Company or such affiliate, or in any way interfere with the relationship between
the Company or any such affiliate, on the one hand, and any employee or
independent contractor thereof, on the other hand, or (ii) directly or
indirectly make any statement that disparages the Company or any of its
affiliates or has the purpose or effect of harassing or disrupting the business
of the Company or any of its affiliates.
During the Restricted Period, the Executive will not directly or indirectly
through any other person solicit, influence or attempt to influence customers,
vendors, suppliers, licensors, lessors, joint venturers, associates,
consultants, agents, or partners of the Company or any affiliate of the Company
to divert their business away from the Company or such affiliate, and the
Executive will not otherwise interfere with, disrupt or attempt to disrupt the
business relationships, contractual or otherwise, between the Company or any
affiliate of the Company, on the one hand, and any of its or their customers,
suppliers, vendors, lessors, licensors, joint venturers, associates, officers,
employees, consultants, managers, partners, members or investors, on the other
hand.
The Executive acknowledges that, in the course of his employment with the
Company and/or its affiliates, he has become familiar, or will become familiar,
with the trade secrets of the Company and its affiliates and with other
confidential and proprietary information concerning the Company and its
affiliates and that his services have been and will be of special, unique and
extraordinary value to the Company and its affiliates. The Executive agrees that
the foregoing nonsolicitation covenants are reasonable and necessary to protect
the trade secrets and other confidential and proprietary information, good will,
stable workforce, and customer relations of the Company and its affiliates.
12.Written Amendment or Modification; Waiver.
Except as provided in this paragraph, this Agreement may be altered, modified,
or amended only by a writing signed by Executive and by an officer of the
Company specifically authorized to do so by the Company’s Board of Directors (or
Compensation Committee thereof) expressly acknowledging that it is altering,
modifying or amending the Agreement. No modification, waiver or discharge of
this Agreement will be effective unless in writing signed by the Executive and
by an officer of the Company specifically authorized to do so by the Company’s
Board of Directors (or Compensation Committee thereof). No waiver by either
party of any condition or provision of this Agreement shall be considered a
waiver of any other condition or provision or a waiver of the same condition or
provision at another time.


___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 10 of 23



--------------------------------------------------------------------------------





13.Successors and Assigns.
This Agreement shall be binding upon Executive’s heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company and, in connection with any sale of all or substantially all of its
business or assets, its successors and assigns. The Company agrees to have any
successor to all or substantially all of its business or assets expressly assume
the Company’s obligations under this Agreement in writing as of the date of the
closing of any such transaction. This Agreement is specific to Executive and may
not be assigned or substituted for without the express written consent of the
Company’s Board of Directors (or Compensation Committee thereof). Upon
Executive’s death, if any benefit or entitlement is due to him under this
Agreement, it shall be paid to his designated beneficiary or if there is no
designated beneficiary, his estate.
14.Term.
The term of Executive’s employment by the Company pursuant to this Agreement
(the “Term”) shall begin on the Effective Date and continue until the first
anniversary of the Effective Date and will automatically be renewed for one (1)
year periods thereafter unless terminated by either party upon sixty (60) days
written notice prior to the expiration of the term as then in effect. Upon any
notice of non-renewal of the Term under this Section 14, Executive’s employment
shall terminate on the last day of the applicable Term then in effect. If
Executive’s employment terminates pursuant to the preceding sentence as a result
of a notice of non-renewal given by the Company pursuant to this Section 14,
such termination of employment shall be treated as a termination of employment
by the Company without Cause for purposes of Section 10.a(i) or 10.a(ii), as
applicable. Notwithstanding the preceding provisions of this Section 14, in all
cases the Term is subject to earlier termination pursuant to Sections 9 and 10
above.
15.Entire Agreement.
This Agreement, and the attached Confidential Information Agreement and the
indemnification agreement referenced herein, sets forth the entire agreement and
understanding between the Company and Executive relating to its subject matter,
is fully integrated and supersedes all prior of contemporaneous discussions,
representations, and agreements, whether oral or in writing, between the parties
on that subject matter. As of October 15, 2018, the Company agrees to enter into
an indemnification agreement with Executive in same form as the indemnification
agreement it has entered into with other directors.
16.Governing Law; Consent to Personal Jurisdiction.
This Agreement shall be governed by the laws of the State of California, without
regard to the choice of law provisions thereof. Executive hereby expressly
consents to personal jurisdiction in the State and federal courts located in
California for any lawsuit arising from or relating to this Agreement, without
regard to his then-current residence or domicile.


___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 11 of 23



--------------------------------------------------------------------------------





17.Severability.
The invalidity or unenforceability of one or more provisions of this Agreement
shall not affect the validity or enforceability of any other provision hereof,
which shall remain in full force and effect to the maximum extent of the law.
18.Tax Matters.
a.
Section 409A. All forms of compensation referred to in this Agreement are
subject to applicable withholding and payroll taxes. It is intended that the
terms of this Agreement and the compensation, including equity awards, and
severance under this Agreement will not result in the imposition of any tax
liability pursuant to Section 409A of the Code on Executive, and this Agreement
shall be construed and interpreted consistent with that intent. With respect to
any payment constituting nonqualified deferred compensation subject to Code
Section 409A: (A) all expenses or other reimbursements provided herein shall be
payable in accordance with the Company’s policies in effect from time to time,
but in any event shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive;
(B) no such reimbursement or expenses eligible for reimbursement in any taxable
year shall in any way affect the expenses eligible for reimbursement in any
other taxable year; and (C) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchanged for another benefit.

b.
Section 280G - Best Net. Notwithstanding anything to the contrary contained in
any agreement between Executive and the Company or any of its affiliates or any
other document or agreement (whether written or oral), to the extent that any
payments and benefits provided to Executive, or for Executive’s benefit, under
any Company plan or agreement (such payments or benefits are collectively
referred to as the “Benefits”) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the Code, the Benefits shall be reduced (but
not below zero) if and to the extent that a reduction in the Benefits would
result in Executive retaining a larger amount, on an after-tax basis (taking
into account federal, state and local income taxes and the Excise Tax), than if
Executive received all of the Benefits (such reduced amount is referred to
hereinafter as the “Limited Benefit Amount”). Unless Executive shall have given
prior written notice specifying a different order to the Company to effectuate
the Limited Benefit Amount, any such notice consistent with the requirements of
Section 409A of the Code to avoid the imputation of any tax, penalty or interest
thereunder, the Company shall reduce or eliminate amounts which are payable
first from any cash severance, then from any payment in respect of an equity
award that is not covered by Treas. Reg. Section 1.280G-1 Q/A-24(b) or (c), then
from any payment in respect of an equity award that is covered by Treas. Reg.
Section 1.280G-1 Q/A-24(c), in each case in reverse order beginning with
payments or benefits which are to be paid the farthest in time from the
Determination (as defined below). Any notice given by Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Executive’s rights and entitlements to any
benefits or compensation. Any determination as to whether the Benefits shall be
reduced to the



___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 12 of 23



--------------------------------------------------------------------------------





Limited Benefit Amount pursuant to this Agreement (the “Determination”) and the
amount of such Limited Benefit Amount shall be made by the Company’s independent
public accountants or another certified public accounting firm or executive
compensation consulting firm of national reputation designated by the Company at
the Company’s expense.


19.Clawback Rules and Policy.
This Agreement and all forms of compensation referred to in this Agreement are
subject to the “clawback” provisions of applicable law, rules and regulations as
well as any Company clawback policy, as each may be adopted and in effect from
time to time.




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer.




ELECTRONICS FOR IMAGING, INC.
By:
/s/ Guy Gecht
 
Date:
10/4/2018
Title:
CEO
 
 
 
 
 
 
 
 
Executive:
 
 
 
 
/s/ William Muir
 
Date:
10/4/2018







___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 13 of 23



--------------------------------------------------------------------------------






EXHIBIT A
Hire-On Compensation


•
Relocation Bonus & Expenses: Executive agrees to relocate to the San Francisco
Bay Area within 9 months of the Effective Date. In consideration of such
agreement, the Company will pay Executive a one-time relocation bonus in the
amount of $236,000, to be paid (less applicable withholdings) in a lump sum in a
normal payroll cycle in December 2018 such that it is paid no later than
December 31, 2018, provided that Executive is then employed by the Company
except as otherwise provided in Section 10.a of the Agreement. Should Executive
voluntarily terminate his employment with the Company at any time (other than
for Good Reason, Good Reason Outside of a Change of Control, death or
disability) within 12 months after the Effective Date and after such relocation
bonus has been paid to Executive, Executive agrees to promptly reimburse the
Company for the full amount of the bonus.



To assist Executive in his transition to the San Francisco Bay Area, the Company
will work with Executive to help manage and will pay the reasonable costs of
Executive’s relocation from Tampa, Florida to the San Francisco Bay Area. The
Company will also reimburse Executive (or, pay directly) for the reasonable
costs of housing in close proximity to the Company’s Fremont headquarters for up
to 9 months while Executive looks for a permanent home here. Finally, the
Company will reimburse Executive for a reasonable number of trips to and from
Tampa during his first 9 months of employment with the Company. Notwithstanding
anything to the contrary in this paragraph, any benefits pursuant to this
paragraph are subject to Executive’s continued employment with the Company
through the date that the related expense was incurred.


•
EFI Annual Bonus: Starting in 2019 and continuing while Executive is employed
with the Company, Executive’s annual target bonus opportunity for purposes of
the management bonus program referenced in Section 4 of this Agreement is 130%
of base salary (i.e., $806,000 if his base salary is $620,000), with any actual
bonus based on the Company’s achievement of financial performance targets
determined by the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”) at the time that the Compensation Committee
approves the annual executive bonus program and subject to the terms and
conditions of that program as it is established by the Compensation Committee
for the applicable year.



Historically, there has also been an opportunity to earn up to two times the
amount the bonus target (i.e., a total of 260% of Executive’s annual salary or
$1,612,000) as part of the Company’s Accelerator Bonus Program, if the Company
significantly overachieves the annual financial performance targets. The
determination is made annually by the Compensation Committee whether to provide
this opportunity to program participants.


•
New Hire Equity Awards:  The Company will grant the following new hire equity
awards, in the form of restricted stock units (“RSUs”), to Executive at the
first meeting of the Compensation Committee following the Effective Date,
provided that Executive is then employed by the Company. The aggregate grant
date value (with grant date values for purposes



___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 14 of 23



--------------------------------------------------------------------------------





of this Agreement as determined by the Company in accordance with its practices
for determining the grant date value of employee equity awards) of such new hire
equity awards will be $5,000,000, allocated as set forth below (the “New Hire
Equity Award”).


◦
One-Year Award: An RSU award with a grant date value of $800,000, which will
vest on the one-year anniversary of the grant date, subject to verification and
certification by the Compensation Committee that Executive has relocated to the
San Francisco Bay Area by October 22, 2019.



◦
Three-Year Award: A three-year, time-based RSU award with a grant date value of
$1,200,000. This award will vest as follows:

▪
two-thirds on the second anniversary of the grant date, and

▪
one-third on the third anniversary of the grant date.



◦
Company Performance-based Award: A three-year, performance-based RSU award with
a grant date value of $1,500,000. This award will be based on the same vesting
criteria as the awards granted by the Company to its Section 16 officers in
those individuals’ August 29, 2018 annual refresher awards.



◦
Share Price Performance-based Award: A performance-based RSU award with a grant
date value of $1,500,000. This award will vest, if, within three years of the
grant date, the average per-share closing price of the Company’s common stock
for 60 consecutive trading days is equal to or greater than certain targets, as
follows:

▪
one-third will vest if the average per-share closing price is equal to or
greater than $38.00,

▪
one-third will vest if the average per-share closing price is equal to or
greater than $42.50, and

▪
one-third will vest if the average per-share closing price is equal to or
greater than $47.00.



No portion of the Share Price Performance-based Award will vest before the
one-year anniversary of the grant date, but, if one or more of the performance
metrics is achieved before the first anniversary of the award, then that
portion(s) of the award will vest on the first anniversary of the grant date or
upon Compensation Committee’s certification of the achievement of the metric,
whichever is later (“First Vesting Date”) and if Executive’s employment is
terminated without Cause by the Company or by Executive for Good Reason or Good
Reason Outside of a Control of Control, he shall be entitled to vesting of the
portion of the awards as to which the average per-share closing price condition
was satisfied while he was employed by the Company and prior to the First
Vesting Date.


Except as otherwise provided in Sections 10.a or 10.b, all of these awards will
be subject to the terms and conditions of the Company’s 2017 Equity Incentive
Plan or other equity incentive plan


___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 15 of 23



--------------------------------------------------------------------------------





then-in place and the applicable award agreement. For clarity and
notwithstanding anything to the contrary above, vesting of each award will, in
accordance with the applicable award agreement, be subject to Executive’s
continued employment with the Company through the vesting date otherwise
referred to above except as otherwise set forth above or in Sections 10.a or
10.b of the Agreement (or, if more favorable, as otherwise provided in the
applicable award agreement).
* * *


___________________________________________________________________________________________________________________
Muir Executive Employment Agreement


Page 16 of 23



--------------------------------------------------------------------------------








EXHIBIT B
FORM OF SEPARATION AGREEMENT AND FULL RELEASE OF CLAIMS


This Separation Agreement and Full Release of Claims (this “Agreement”) is
entered into by and between William D. Muir, Jr. (“Employee”) and Electronics
For Imaging, Inc. (the “Company”).
WHEREAS, Employee was employed by the Company, and Employee’s employment with
the Company terminated on [__________________________] (the “Separation Date”);
WHEREAS, Employee is a party to an Executive Employment Agreement with the
Company dated [____________________] (the “Employment Agreement”), a
Confidential Information Agreement with the Company dated [________________]
(the “Confidentiality Agreement”), and an Indemnification Agreement with the
Company dated [______________] (the “Indemnification Agreement”); and
WHEREAS, the parties desire to enter into this Agreement on the terms and
conditions set forth below.
NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, Employee and the Company agree as follows:
1.Resignation. Employee irrevocably resigned as an employee, director, member,
manager and in each and every other capacity with the Company and each of its
Affiliates (as such term is defined below) effective on the Separation Date. The
Company confirms that such resignations are accepted. Employee agrees that he
currently holds no such position. Except for the benefits provided for in
Section 2 below and in Section 10.b of the Employment Agreement, Employee agrees
that he has been paid all compensation and benefits due from the Company and
each of its Affiliates (including, but not limited to, accrued vacation, salary,
bonus, incentive, share of promote, and other wages). As used in this Agreement:
(i) the term “Affiliate” means a person that directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, the Company; (ii) the term “control,” including the correlative
terms “controlling,” “controlled by” and “under common control with,” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
person; and (iii) the term “person” shall be construed broadly and includes,
without limitation, an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
2.Severance Payment. Provided that Employee signs this Agreement and does not
revoke it, the Company shall pay or provide Employee the severance benefits and
other entitlements provided for in Section 10.a [specify clause (i) or (ii), as
applicable] of the Employment Agreement.




17

--------------------------------------------------------------------------------





3.Release of Claims. Employee, on his own behalf and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby fully and forever releases the Company, its
divisions, subsidiaries, parents, or affiliated corporations, past and present,
and each of them, as well as its and their assignees, successors, directors,
officers, stockholders, partners, representatives, attorneys, agents or
employees, past or present, or any of them (individually and collectively,
“Releasees”), from, and agrees not to sue concerning, or in any manner
institute, prosecute or pursue, or cause to be instituted, prosecuted, or
pursued, any claim, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against any of the Releasees arising from any acts or
omissions that have occurred up until and including the date and time that
Employee signs the Agreement (collectively, “Claims”), including, without
limitation, (a) any and all Claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship; (b) any and all Claims for violation of any federal, state or
municipal law, constitution, regulation, ordinance or common law, including, but
not limited to, Title VII of the Civil Rights Act of 1964; the Civil Rights Act
of 1991; the Americans with Disabilities Act of 1990; the Fair Labor Standards
Act; the Employee Retirement Income Security Act of 1974; the federal Family
Medical Leave Act; the California Business and Professions Code; the California
Family Rights Act; the California Fair Employment and Housing Act; and the
California Labor Code; and all amendments to each such law; (c) any and all
Claims for any wrongful discharge of employment; termination in violation of
public policy; discrimination; harassment; retaliation; breach of contract, both
express and implied (including but not limited to Claims arising out of the
Offer Letter); breach of covenant of good faith and fair dealing, both express
and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; fraud; negligent or intentional misrepresentation; negligent
or intentional interference with contract or prospective economic advantage;
unfair business practices; defamation; personal injury; invasion of privacy;
false imprisonment; and conversion; (d) any and all Claims for wages, benefits,
severance, vacation, bonuses, commissions, equity, expense reimbursements, or
other compensation or benefits; and (e) any and all Claims for attorneys' fees,
costs and/or penalties; provided, however, that the foregoing release does not
apply to any obligation of the Company to Employee pursuant to any of the
following: (1) this Agreement, the Indemnification Agreement or under Section 18
of the Employment Agreement; (2) any right to indemnification that Employee may
have pursuant to the Company’s bylaws, its corporate charter or under any
written indemnification agreement with the Company (or any corresponding
provision of any subsidiary or affiliate of the Company) with respect to any
loss, damages or expenses (including but not limited to attorneys’ fees to the
extent otherwise provided) that Employee may in the future incur with respect to
his service as an employee, officer or director of the Company or any of its
subsidiaries or affiliates; (3) with respect to any rights that Employee may
have to insurance coverage for such losses, damages or expenses under any
Company (or subsidiary or affiliate) directors and officers liability insurance
policy; or (4) any rights to continued medical and dental coverage that Employee
may have under COBRA. In addition, this release does not cover any Claim that
cannot be so released as a matter of applicable law. Notwithstanding anything to
the contrary herein, nothing in this Agreement prohibits Employee from filing a
charge with or participating in an investigation conducted by any state or
federal government agencies. However, Employee does waive, to the maximum extent
permitted by law, the right to receive any monetary or other recovery, should
any agency or any other person pursue any claims on Employee’s behalf arising
out of any claim released pursuant to this Agreement. For clarity, and as
required by law, such waiver does not prevent Employee from accepting a
whistleblower award from the Securities and Exchange Commission pursuant to
Section 21F of the


18

--------------------------------------------------------------------------------





Securities Exchange Act of 1934, as amended. Employee acknowledges and agrees
that he has received any and all leave and other benefits that he has been and
is entitled to pursuant to the Family and Medical Leave Act of 1993.
4.Waiver of Unknown Claims. This Agreement is intended to be effective as a
general release of and bar to each and every Claim hereinabove specified.
Accordingly, Employee hereby expressly waives any rights and benefits conferred
by Section 1542 of the California Civil Code and any similar provision of any
other applicable state law as to the Claims. Section 1542 of the California
Civil Code provides:
“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”
Employee acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Employee now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Employee hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
5.ADEA Waiver. Employee expressly acknowledges and agrees that by entering into
this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and that this waiver and release is knowing and voluntary. Employee and
the Company agree that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the date Employee signs this
Agreement. Employee further expressly acknowledges and agrees that:
(a)    In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before executing this Agreement;
(b)    He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;
(c)    He was given a copy of this Agreement on [_____________, and informed
that he had twenty-one (21) days within which to consider this Agreement and
that if he wished to execute this Agreement prior to the expiration of such
21-day period he will have done so voluntarily and with full knowledge that he
is waiving his right to have twenty-one (21) days to consider this Agreement;
and that such twenty-one (21) day period to consider this Agreement would not
and will not be re-started or extended based on any changes, whether material or
immaterial, that are or were made to this Agreement in such twenty-one (21) day
period after he received it;


19

--------------------------------------------------------------------------------





(d)    He was informed that he had seven (7) days following the date of
execution of this Agreement by him in which to revoke this Agreement, and this
Agreement will become null and void if Employee elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Employee exercises
this revocation right, neither the Company nor Employee will have any obligation
under this Agreement. Any notice of revocation should be sent by Employee in
writing to the Company (attention Chief Executive Officer) to the address of the
Company’s principal executive offices so that it is received within the
seven-day period following execution of this Agreement by Employee.
(e)    Nothing in this Agreement prevents or precludes Employee from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs for
doing so, unless specifically authorized by federal law.
6.No Transferred Claims. Employee warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof.
7.Confidentiality Agreement. Employee shall, and Employee hereby acknowledges
that he will, comply with his continuing obligations under the terms of the
Confidentiality Agreement.
8.Miscellaneous.
(a)Successors.
•This Agreement is personal to Employee and shall not be assignable by Employee.
•This Agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns and any such successor or assignee
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires ownership of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise.
(b)Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be binding unless in writing and signed by the party asserted to
have granted such waiver.


20

--------------------------------------------------------------------------------





(c)Modification. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.
(d)Complete Agreement. This Agreement, together with the Confidentiality
Agreement and the Indemnification Agreement, constitutes and contains the entire
agreement and final understanding concerning Employee’s relationship with the
Company and its Affiliates and the other subject matters addressed herein and
supersedes and replaces all prior negotiations and all agreements proposed or
otherwise, whether written or oral, concerning the subject matters hereof other
than Section 18 and the last sentence of Section 13 of the Employment Agreement.
Any representation, promise or agreement not specifically included in this
Agreement or in the Confidentiality Agreement or the Indemnification Agreement
shall not be binding upon or enforceable against either party. The Employee is
not relying on any representation of the Company or any of the Releasees except
as expressly set forth in this Agreement or in the Confidentiality Agreement or
Indemnification Agreement. This Agreement, together with the Confidentiality
Agreement and the Indemnification Agreement, constitutes an integrated
agreement. Upon execution and delivery of this Agreement to the Company by
Employee, the Company agrees to promptly execute and deliver this Agreement to
Employee.
(e)Severability. In the event that any portion of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such portion to other
persons or circumstances will be interpreted so as reasonable to effect the
intent of the parties hereto.
(f)Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.
(g)Cooperation in Drafting. Each party has cooperated in the drafting,
negotiation and preparation of this Agreement. Hence, in any construction to be
made of this Agreement, the same shall not be construed against either party on
the basis of that party being the drafter of such language.
(h)Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic or PDF copies of such signed counterparts may be used in lieu of
the originals for any purpose.
(i)No Wrongdoing. This Agreement constitutes a compromise and settlement of any
and all potential disputed claims. No action taken by the Company hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be: (a) an admission of the truth or falsity of any potential claims; or (b) an
acknowledgment or


21

--------------------------------------------------------------------------------





admission by the Company of any fault or liability whatsoever to Employee or to
any third party.
(j)Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties
hereto, with the full intent of releasing all claims. The parties acknowledge
that (a) they have read this Agreement; (b) they have had the opportunity to
seek legal counsel of their own choice; (c) they understand the terms and
consequences of this Agreement and of the releases it contains; and (d) they are
fully aware of the legal and binding effect of this Agreement.
(k)Supplementary Documents. All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Agreement and which are not inconsistent with its terms.
(l)Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders and the neutral. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.
(m)Taxes. Except for amounts withheld by the Company, Employee shall be solely
responsible for any taxes due as a result of any payments or benefits provided
for in this Agreement.
I have read the foregoing Release Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.
EXECUTED this [____] day of [__________] 20[__], at [_________] County,
California.


“Employee”
______________________________
William D. Muir, Jr.


EXECUTED this [____] day of [__________] 20[__], at [_________] County,
California.




22

--------------------------------------------------------------------------------





“Company”
ELECTRONICS FOR IMAGING, INC.




______________________________
By:    


Its:    


23